DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ paper filed on 1/18/22 have been received and entered. Claims 1, 6 and 7 have been amended. Claims 1-7 are pending in the application.
Applicants’ remark has been considered.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-7 are allowable over the prior art of record because the amendment submitted by the applicants on 1/18/22 included limitations that clarified the claimed invention to overcome the rejection in the in record. In combination of the claimed invention, none of the prior art of record whether taken singularly or in combination to teach the interrelationship performance operation as recited in the clams 1, 6 and 7. The closest prior art, Albertin (US 20190064377) discloses a computer-implemented method of seismic imaging which receiving seismic dataset representative of a subsurface volume of interest and an earth model, migrate the data to an extended gather domain image gather for the case of surface offset gathers coming out of reverse time migration (RTM), generating the image gather from the extended gather domain, processing to image gather to generate a modeled seismic data set for enhancing the at least one gathers with an operator to generate at least one enhanced gather that is more consistent with a correct model, and creating a residual by subtracting the at least one gather from the at least one enhanced gather, updating the initial earth model using a nonlinear solve and the long wavelength background model parameter gradient to generate the updated earth model and generate the seismic image based on the updated earth model for generating display in the user interface (claims 1-2, pars 0038, 0043-0044, 0056, 0087). However, the technical operation in the prior art is different to the amended claims .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Jiao et al (US 10871584) discloses seismic data processing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





 	/BRYAN BUI/               Primary Examiner, Art Unit 2865